Citation Nr: 1201072	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-25 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to September 1973.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

By an October 2009 determination, the Board denied the matter on appeal.  The Veteran appealed the Board's decision with regard to this matter to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 joint motion to remand (JMR), the Court vacated the October 2009 Board decision and remanded the matter for further development and readjudication.  This issue is now before the Board for further appellate consideration.

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was associated with the claims file.  However, as this issue is being remanded for further development, the Board may proceed to adjudicate the claim, as done below, with no prejudice to the appellant. 

The appeal is REMANDED to the VA RO.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection for cause of the Veteran's death.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.
Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a duty to assist the appellant in obtaining records in the custody of federal government agencies.  Id.  See also Tetro v. Gober, 14 Vet. App. 110 (2000).

In the January 2011 JMR, the Court suggested that the Board failed in its October 2009 determination to address whether it had made reasonable efforts to obtain relevant Kentucky Army National Guard (ARNG) service records.  Subsequent to the January 2011 JMR, the appellant submitted records from the Veteran's service in the Kentucky ARNG.  However, it remains unclear whether all available records from his service in the Kentucky ARNG have been obtained.  Therefore, the Board finds that this issue must remanded in order to verify whether all available records have been associated with the claims file.

Similarly, in the January 2011 JMR, the Court suggested that the claims file may be missing relevant private treatment records.  Specifically, it was noted that the Veteran died in the emergency room of Ohio County Hospital in September 2004.  Subsequent to the January 2011 JMR, the appellant submitted medical records from this facility.  Again, however, it is unclear whether all available records have now been obtained.

VA has an obligation under the VCAA to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  As such, the RO should determine whether all available, relevant records from Ohio County Hospital have been associated with the claims file, to specifically include any records from September 2004.  Any records not associated with the claims file should be obtained.

Additionally, in remanding this issue, the Board notes that the appellant's representative requested in a November 2011 statement that this issue be remanded to obtain records from the Veteran's unit in service to investigate if the Veteran may have been present in Vietnam under Pentecost v. Principi, 16 Vet. App. 124 (2002). 

In Pentecost v. Principi, the Court reversed the Board's denial of a claim for service connection for posttraumatic stress disorder (PTSD) on the basis of an unconfirmed in-service stressor, where the claimant in that case had submitted evidence that his unit was subjected to rocket attacks.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the Veteran's own personal involvement, is not necessary.  See also, Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board has considered conducting further development in order to corroborate the reports that the Veteran was in Vietnam.  However, the Board notes a July 2006 response from the National Personnel Records Center (NPRC) to a request to furnish dates of the Veteran's service in Vietnam indicated that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

Moreover, with respect to requesting unit records to verify service in Vietnam, the Board notes that there are basic requirements that must be met in order to search a Veteran's unit records.  Specifically, to verify an incident through the U.S. Army and Joint Services Records Research Center (JSRRC), the RO must limit requests for information to periods of no more than 60 days.  No such 60-day period has been specified with respect to the Veteran's claimed presence in Vietnam.  

The appellant has asserted that the Veteran was in Vietnam during a time between June 1971 and November 1972.  The appellant claims that, while the Veteran was stationed in Okinawa, he was sent to Vietnam on special assignments, to particularly include a CIA mission called Operation Phoenix.  

However, absent detail regarding specific dates limited to a 60-day period, a request cannot be sent to JSRRC to verify the Veteran's presence in Vietnam through unit records.  Therefore, without further detail regarding dates of the Veteran's alleged presence in Vietnam, the RO has no mechanism to undertake additional development to verify the Veteran's claimed service in Vietnam.  The Board accordingly concludes that additional direction to make further attempts to verify the Veteran's alleged presence in Vietnam would amount to no more than a fishing expedition.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").

Additionally, the Board notes that the appellant's representative asserted in a November 2011 statement that Kadena Air Force Base, where the Veteran was stationed, hosted bombers and aircraft that participated in operations in Vietnam, to include Operation Linebacker in April 1972.  In this regard, the Board notes that "service in Vietnam" includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam.  38 C.F.R. § 3.313 (2011).  However, the VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or visitation in the Republic of Vietnam is required to establish qualifying service in Vietnam.

Therefore, until additional detail is provided regarding the nature and circumstances of his alleged Vietnam service, the Board finds that a request to search the Veteran's unit records to verify his presence in Vietnam is not called for at this time, based on the assertions of record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available service treatment records from the Veteran's service in the Kentucky ARNG.

2. Obtain all available personnel records from the Veteran's active duty service and his service in the Kentucky ARNG.

3. Send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the Veteran's death that have not yet been associated with the claims file.  Attempts should be made to obtain any available medical records from Ohio County Hospital, to specifically include from August and September of 2004.  The RO should also invite the appellant to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.  Also, invite the appellant and her representative to provide any additional details regarding the nature and circumstances of the Veteran's alleged Vietnam service, to include the approximate date, as well as the frequency and duration of any trips in Vietnam.

4. Conduct any additional development deemed necessary based on any newly received evidence.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC was issued with respect to this claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



